                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               COLUMBIA DIVISION

VIOLET JANE FLATT,              )
                                )
   Plaintiff,                   )
                                )
v.                              )                        NO. 1:19-cv-00089
                                )
ANDREW SAUL, COMMISSIONER OF    )                        JUDGE CAMPBELL
SOCIAL SECURITY ADMINISTRATION, )                        MAGISTRATE JUDGE FRENSLEY
                                )
   Defendant.

                                            ORDER

       Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

19), which was filed on January 28, 2021. Through the Report and Recommendation, the

Magistrate Judge recommends that Plaintiff’s Motion for Judgment on the Record (Doc. No. 14)

be denied and the Social Security Administration’s decision be affirmed. Although the Report and

Recommendation advised the parties that any objections must be filed within 14 days of service,

no objections have been filed.

       The Court has reviewed the Report and Recommendation and concludes it should be

adopted and approved. Accordingly, Plaintiff’s Motion for Judgment on the Record (Doc. No. 14)

is DENIED, and the decision of the Social Security Administration is AFFIRMED.

       This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

The Clerk is directed to close the file.

       It is so ORDERED.

                                                        ________________________________
                                                        WILLIAM L. CAMPBELL, JR.
                                                        UNITED STATES DISTRICT JUDGE




    Case 1:19-cv-00089 Document 20 Filed 02/12/21 Page 1 of 1 PageID #: 688
